10/09/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 19-0364
                        DA 19-0364


STATE OF MONTANA,

      Respondent and Appellee,
v.

JOSEPH WAYNE MARSH,

      Defendant and Appellant,


                    ORDER EXTENDING TIME TO FILE
                    RESPONSE TO BRIEF OF APPELLEE


      Upon reading and filing the Unopposed Motion for Extension of Time to
File Response to Brief of Appellee by attorney Penelope S. Strong, and good cause
appearing, wherefore;

      IT IS HEREBY ORDERED that the Motion is GRANTED, and the
deadline set to file the Response to Brief of Appellee in this case is hereby
extended from October 8, 2020, to November 9, 2020.

      No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               October 9 2020